                3:15-cr-30022-SEM-TSH # 59   Page 1 of 9
                                                                                 E-FILED
                                                   Friday, 12 February, 2021 04:58:24 PM
                                                            Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,              )
                                       )
                Plaintiff,             )
                                       )
     v.                                )     Case No. 15-cr-30022
                                       )
MALCOLM J. NEAL,                       )
                                       )
                Defendant.             )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Malcolm J. Neal’s pro se (d/e

45) and amended motion for compassionate release (d/e 52)

requesting a reduction in his term of imprisonment pursuant to 18

U.S.C. § 3582(c)(1)(A). For the reasons set forth below, the motions

are DENIED.

                             I. BACKGROUND

     On August 18, 2015, Defendant pled guilty to conspiring to

distribute 100 grams or more of mixtures of substances containing

a detectable amount of heroin in violation of 21 U.S.C. § 841(a)(1)

and (b)(1)(B) and 21 U.S.C. § 846 as charged in Count 1 of the

Indictment and knowingly possessing firearms in a conspiracy to


                               Page 1 of 9
                 3:15-cr-30022-SEM-TSH # 59   Page 2 of 9




distribute 100 grams or more of mixtures or substances containing

a detectable amount of heroin in violation of 18 U.S.C. §

924(c)(1)(A)(i) and (c)(1)(C)(i) as charged in Count 9 of the

Indictment. On December 18, 2015, the Court sentenced

Defendant to 80 months’ imprisonment on Count 1 and 60 months’

imprisonment on Count 9, to run consecutively to Count 1, and 5

years of supervised release on Counts 1 and 9 to be served

concurrently. Counts 2 through 8 and 10 were dismissed at

Defendant’s sentencing.

     Defendant is currently incarcerated at USP Atlanta and has a

projected release date of January 28, 2025. As of February 12,

2021, the Bureau of Prisons (BOP) reports that USP Atlanta

currently has 18 inmates and 17 staff members with active cases of

COVID-19. See COVID-19 Cases, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last accessed February 12,

2021).

     On January 11, 2021, Defendant filed a pro se motion for

compassionate release (d/e 45) pursuant to 18 U.S.C. §

3582(c)(1)(A). On February 2, 2021, following the appointment of

defense counsel to represent Defendant, an amended motion for


                              Page 2 of 9
                 3:15-cr-30022-SEM-TSH # 59   Page 3 of 9




compassionate release (d/e 52) was filed. Defendant seeks

compassionate release based on his health issues and the COVID-

19 pandemic. Defendant also seeks compassionate release because

his children’s caregiver, their mother, is facing a significant

imprisonment sentence and the children may be without a

caregiver, which would result in the children being placed in the

care of the Department of Children and Family Services.

      On February 5, 2021, the Government filed a response

objecting to Defendant’s motion for compassionate release. See d/e

54. The Government argues that Defendant is not entitled to

compassionate release because Defendant’s health and the COVID-

19 pandemic do not rise to the level of extraordinary and compelling

reasons and a reconsideration of the 18 U.S.C. §3553(a) factors do

not warrant a reduction.

      On February 11, 2021, following the decision of United States

v. Williams, No. 20-2404, 2021 WL 486885 (7th Cir. Feb. 10, 2021),

the Government filed a supplemental response arguing that

Defendant had not exhausted his administrative remedies. See d/e

58.




                              Page 3 of 9
                 3:15-cr-30022-SEM-TSH # 59   Page 4 of 9




                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate’s request was received by the BOP,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to


                             Page 4 of 9
                 3:15-cr-30022-SEM-TSH # 59   Page 5 of 9




     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     The Seventh Circuit has held that exhaustion “is a mandatory,

claim-processing rule and therefore must be enforced when

properly invoked.” United States v. Sanford, No. 20-2445, 2021 WL

236622, at *3 (7th Cir. 2021).

     In this case, Defendant filed a request with the warden of the

Yazoo City facility for compassionate release on December 11, 2020.

See d/e 50, p. 78. On December 12, 2020, Defendant was notified

by the complex warden, Shannon Withers, that Defendant would

receive a decision within 30 days of his request. See d/e 45, p. 5.

As of this date, Defendant has not received a response. In

Defendant’s request to the warden, Defendant requested


                             Page 5 of 9
                3:15-cr-30022-SEM-TSH # 59   Page 6 of 9




“Compassionate Release/Home Confinement” because of the

COVID-19 pandemic. See Request, d/e 50, p. 78. However,

Defendant did not raise the argument that he should be released

due to the caregiving circumstances of his children.

     Originally, the Government conceded that Defendant had

exhausted his administrative remedies under 18 U.S.C. §

3582(c)(1)(A) for meeting the 30-day requirement. See d/e 54, p. 3.

On February 11, 2021, the Government filed a supplemental

response contesting the issue of exhaustion. See d/e 58. The

Government contends the Court cannot consider Defendant’s

argument that he should be granted compassionate release to take

care of his children because Defendant did not raise that issue in

his request to the warden. The Government contends Defendant

did not exhaust that argument due to the recent decision in United

States v. Williams, No. 20-2404, 2021 WL 486885 (7th Cir. Feb. 10,

2021). See Williams, No. 20-2404, 2021 WL 486885, at *2 (“We

have not yet had occasion to consider whether, in order properly to

exhaust, an inmate is required to present the same or similar

ground for compassionate release in a request to the Bureau as in a

motion to the court. But now that the issue is squarely before us,


                            Page 6 of 9
                 3:15-cr-30022-SEM-TSH # 59   Page 7 of 9




we confirm that this is the rule—any contrary approach would

undermine the purpose of exhaustion.”).

     The Court agrees. Because Defendant did not raise the issue

of the children’s caregiver in his request to the warden, that issue is

not properly before the Court. See Williams, No. 20-2404, 2021 WL

486885, at *2 (“Thus, because Williams never asked the Bureau to

move the district court for his release based on the presence of

COVID‐19 at his prison and his risk of infection, his counsel could

not properly file a motion for compassionate release on that basis.”).

Therefore, the only proper argument before the Court is Defendant’s

contention that the COVID-19 pandemic is an extraordinary or

compelling circumstance warranting compassionate release.

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a), the Court concludes that Defendant has not established

that extraordinary and compelling reasons warrant a reduction in

his term of imprisonment. The spread of COVID-19 has presented

extraordinary and unprecedented challenges for the country and

poses a serious issue for prisons. Due to the infectious nature of

the virus, the Centers for Disease Control and Prevention (CDC) and

state governments have advised individuals to practice good


                             Page 7 of 9
                  3:15-cr-30022-SEM-TSH # 59    Page 8 of 9




hygiene, social distancing, and isolation. Social distancing can be

difficult for individuals living in a prison.

     Defendant argues that the presence of the disease at his

facility warrants immediate release. While the Court recognizes

that COVID-19 has infected his current facility, USP Atlanta, the

COVID-19 pandemic alone does not constitute “extraordinary and

compelling reasons” warranting a reduction in his term of

imprisonment. See COVID-19 Cases, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last accessed February 12,

2021) (noting that 18 inmates and 17 staff members currently have

COVID-19 at USP Atlanta). Defendant also argues that if he

contracts COVID-19, he will be at a higher risk of contracting more

serious complications because he used to have asthma. However,

Defendant’s medical records do not indicate that he has recently

suffered from or been treated for asthma. See d/e 50. The Court

also notes that Defendant has not submitted a suitable release

plan. See d/e 51, 55.

     The Court, taking all the relevant facts into account, finds that

Defendant has not established that there exist extraordinary and

compelling reasons that warrant a reduction in his term of


                               Page 8 of 9
                3:15-cr-30022-SEM-TSH # 59   Page 9 of 9




imprisonment.

                         III. CONCLUSION

     For those reasons, Defendant Malcolm J. Neal’s pro se motion

(d/e 45) and amended motion for compassionate release (d/e 52)

are DENIED.

ENTER: February 12, 2021

                          s/ Sue E. Myerscough
                          SUE E. MYERSCOUGH
                          UNITED STATES DISTRICT JUDGE




                            Page 9 of 9
